Per Curiam:
H. C. Hanna and four other property owners brought a suit against the cfiy of Paola to enjoin the collection of a special tax levied to pay for the construction of a sewer, and obtained a judgment granting them a permanent injunction, which the city seeks in this proceeding to reverse. Since the petition in error was filed a settlement has been effected between the city and all of the plaintiffs excepting Hanna, whose case stood upon a different footing. No appearance has been made in this court in behalf of Hanna, and we are not advised as to his precise contention. It appears, however, that his property has *827been benefited by the improvement in question, and that upon any theory he ought in fairness to bear some part of the cost. He has neither paid nor offered to pay any of it. We see no reason why under the general rule he should not for this reason be denied all relief.
A reversal is therefore ordered, with directions to enter judgment against him.